NONPRECEDENTIAL DISPOSITION
                To be cited only in accordance with Fed. R. App. P. 32.1 
 

                United States Court of Appeals
                               For the Seventh Circuit 
                                Chicago, Illinois 60604 
                                             
                             Submitted December 21, 2017* 
                               Decided January 4, 2018 
                                             
                                        Before 
 
                            DIANE P. WOOD, Chief Judge 
                             
                            JOEL M. FLAUM, Circuit Judge 
                             
                            DIANE S. SYKES, Circuit Judge 
 
No. 17‐1941 
 
TOM TUDUJ,                                      Appeal from the United States District 
      Plaintiff‐Appellant,                      Court for the Southern District of Illinois.
                                                 
      v.                                        No. 3:15‐cv‐00320‐RJD 
                                                 
SANOFI‐AVENTIS U.S. LLC, et al.,                Reona J. Daly, 
      Defendants‐Appellees.                     Magistrate Judge. 

 
                                       O R D E R 

       Tom Tuduj, an Illinois inmate, sued three pharmaceutical manufacturers 
contending that their drugs caused him to suffer a psychotic breakdown and murder 
his boss. The murder occurred in 2006, nine years before Tuduj filed his complaint, so 
the district court dismissed the suit as untimely. On appeal Tuduj asserts a number of 
reasons for extending the time to sue, but none has merit so we affirm. 


                                                 
            * We agreed to decide the case without oral argument because the briefs and 

record adequately present the facts and legal arguments, and oral argument would not 
significantly aid the court. FED. R. APP. P. 34(a)(2)(C). 
No. 17‐1941                                                                            Page 2 
 
       “We construe the complaint in the light most favorable to the plaintiff[], 
accepting as true all well‐[pleaded] facts alleged, taking judicial notice of matters within 
the public record, and drawing all reasonable inferences in the plaintiff[’s] favor.” 
Adkins v. VIM Recycling, Inc., 644 F.3d 483, 492–93 (7th Cir. 2011). We therefore reviewed 
both Tuduj’s complaint and the Illinois Appellate Court’s decision upholding his 
conviction for first‐degree murder, People v. Tuduj, 9 N.E.3d 8 (Ill. App. Ct. 2014).   

       In early 2006 Tuduj began seeing a doctor for “stress related symptoms.” He 
received prescriptions for Wellbutrin XL (for depression), Ambien CR (for insomnia), 
and generic propranolol (for high blood pressure). Tuduj began taking these drugs on 
May 10, 2006. From May 10 to May 15, he began to lose his “grasp on reality”; “to hear 
voices, see and hear things that [were] not there”; and to “[become] uncharacteristically 
angry,” more depressed, and suicidal. He had nightmares about his boss killing people. 
By May 16 he was in a “hypnotic trance.” On that day he stabbed his boss to death. 

       Tuduj was charged with first‐degree murder, and was admitted to the 
psychiatric ward of the Cook County jail, where he was diagnosed as psychotic. He 
stopped taking his medication a month after the murder, and all side effects promptly 
ceased. Tuduj was eventually convicted of the murder after a bench trial and in April 
2009 was sentenced to 40 years in prison. His conviction was affirmed on appeal in 
2014. Id. at 42. 

       In 2015, nine years after the murder, Tuduj filed this tort suit against Sanofi‐
Aventis, the manufacturer of Ambien CR; GlaxoSmithKline, the manufacturer of 
Wellbutrin XL; and Wyeth Pharmaceuticals, which manufactures propranolol. He 
alleged that the companies knew (or should have known) but failed to warn consumers 
that their drugs caused homicidal impulses, violence, and sleepwalking. He also alleged 
that the companies conspired to conceal the dangerous side effects of the drugs and that 
this conspiracy led to his psychotic breakdown and the murder in May 2006.   

        Because a long time had passed since the murder, Tuduj attempted to plead 
around a likely statutes‐of‐limitations defense by invoking two Illinois doctrines. First, 
he sought the benefit of the discovery rule, which tolls a statute of limitations until a 
plaintiff knows or should know of his injury and its cause. Tuduj alleged that in 2014 he 
discovered that the manufacturers had acknowledged problems with Ambien CR and 
Wellbutrin XL. Second, he invoked the doctrine of “fraudulent concealment,” which 
tolls a statute of limitations until five years after the plaintiff discovers a fraud that 
concealed his claim. Tuduj alleged that in 2014 he learned that the defendant companies 
issued fraudulent in press releases that their drugs were safe and effective.   
No. 17‐1941                                                                          Page 3 
 
       The defendants moved to dismiss based on untimeliness, issue preclusion, and 
failure to state a claim. The district court—acting through a magistrate judge with the 
parties’ consent, see 28 U.S.C. § 636(c)(1)—ruled that the limitations clock began to run 
on the date of Tuduj’s violent crime: May 16, 2006. The judge noted that the longest 
possible limitations period was five years for fraud claims, 735 ILL. COMP. STAT. 5/13‐
205, and that period elapsed in May 2011. The judge rejected Tuduj’s theories for tolling 
the time to sue. 

        On appeal Tuduj maintains that the limitations period did not begin running 
until at least 2014. He also argues that the magistrate judge should not have dismissed 
his case because a limitations bar is an affirmative defense more appropriate for 
summary judgment. We address the latter point first. Tuduj would be correct if the 
judge had dismissed the case for lack of evidence to support Tuduj’s accrual theories. 
But the judge assumed the truth of Tuduj’s factual assertions and ruled that those 
assertions were legally insufficient for tolling. No amount of discovery could change the 
result. As long as the judge assumed the truth of the allegations, if the “complaint 
nonetheless set[] out all of the elements of an affirmative defense, dismissal under 
Rule 12(b)(6) is appropriate.” Indep. Tr. Corp. v. Stewart Info. Servs. Corp., 665 F.3d 930, 
935 (7th Cir. 2012). Accordingly, no procedural error occurred. 

        Tuduj’s arguments for extending the time to sue require that we first review 
Illinois’s discovery rule. For injuries that are not readily discoverable, the Illinois 
limitations period begins “when the victim (1) discovers [the] injury and knows that it 
was wrongfully caused or (2) has ‘sufficient information concerning [the] injury and its 
cause to put a reasonable person on inquiry to determine whether actionable conduct is 
involved.’” Aebischer v. Stryker Corp., 535 F.3d 732, 733 (7th Cir. 2008) (quoting Daubach 
v. Honda Motor Co., 707 N.E.2d 746, 750 (Ill. App. Ct. 1999)). This rule applies only to 
latent injuries; Illinois presumes that a “sudden, traumatic event” puts the plaintiff on 
immediate notice of potential claims. Hollander v. Brown, 457 F.3d 688, 692–93 (7th Cir. 
2006); Golla v. Gen. Motors Corp., 657 N.E.2d 894, 899 (Ill. 1995). Because Tuduj’s injury 
was a sudden psychotic breakdown culminating in a violent murder, his injury was not 
latent, so the discovery rule does not apply. 

       But even under the discovery rule, Tuduj’s suit was untimely. The facts Tuduj 
knew in June 2006 put him on notice to inquire into a possible lawsuit. He knew then 
that within a week of taking the defendants’ drugs in May, he had experienced bizarre 
symptoms, including violent dreams, suicidal impulses, and a psychotic breakdown 
that led him to kill. The next month when he stopped taking the medications, the 
No. 17‐1941                                                                      Page 4 
 
symptoms ceased. This is enough to “spark inquiry in a reasonable person” about 
whether the drugs might have caused his breakdown and whether the companies that 
made them had done something “legally actionable.” Mitsias v. I‐Flow Corp., 959 N.E.2d 
94, 101 (Ill. App. Ct. 2011). 

       Tuduj replies that although he knew of his injury, he did not know until 2014 
that the defendants had wrongfully caused it. That is the year when, he says, he learned 
that the defendants had disclosed the unsafe side effects that caused his breakdown. But 
facts sufficient to prompt an inquiry into the wrongful cause of an injury need not be 
statements by the defendant. See id. Any facts suggesting “some possible fault on the 
part of the defendant” are enough. Id. at 102. And a reasonable person in Tuduj’s 
position would have known in 2006 that the drugs were possibly at fault when their use 
produced a violent, psychotic breakdown that ended when the drug use ended. Indeed, 
during his trial testimony in 2009, Tuduj asserted this very point—that the combination 
of drugs he ingested caused his murderous, psychotic breakdown. See Tuduj, 9 N.E.3d 
at 20–21. Thus at least by the time of his trial, Tuduj had reason to believe that the 
defendants’ drugs may have wrongfully caused his behavior. Even if we calculate the 
limitations periods from 2009, the time to sue expired by 2014, a year before Tuduj filed 
suit. 

        Tuduj responds that he cannot have known in 2009 that the drugs caused him to 
murder his boss because that is when he was convicted of murder, and the conviction 
reflects a finding that he, not a drug, was responsible for the killing. It was only later 
that, he says, he learned enough about the drugs to know that they caused him to kill. 
This argument does not help Tuduj. First, if the conviction conclusively establishes that 
the drugs did not cause Tuduj’s breakdown, then it provides an alternate basis for 
dismissal argued by the defendants—issue preclusion. Tuduj may not relitigate in this 
civil case any issue—such as the cause of his violent act—that was decided at his trial. 
See In re Emerald Casino, Inc., 867 F.3d 743, 759 (7th Cir. 2017) (explaining Illinois issue 
preclusion). In any case, his argument misunderstands the meaning of inquiry notice. 
Both before and after he was convicted, Tuduj had reason to believe that the 
defendants’ drugs possibly produced violent side effects. That inquiry notice started the 
limitations clock. 

       Switching approaches, Tuduj next invokes Illinois’s “continuing violations” 
doctrine in another effort to delay the accrual of his claims. See Feltmeier v. Feltmeier, 
798 N.E.2d 75, 85 (Ill. 2003). He argues that the defendants committed “continuing 
violations” until 2014, the year he learned they had publicly disclosed the drugs’ side 
No. 17‐1941                                                                           Page 5 
 
effects. But the Illinois continuing‐violation doctrine applies only if Tuduj’s injury 
continued beyond 2006. See id. Tuduj’s injury was complete in 2006 once his psychotic 
breakdown ended and he stopped taking the drugs. The continuing‐violation doctrine 
is inapplicable.   

         Tuduj’s last argument for extending the time to sue is based on his allegations of 
fraudulent concealment, but he misuses this doctrine too. He contends that by failing to 
warn consumers that the drugs might cause violent and homicidal impulses, and by 
affirmatively asserting that they were safe, the defendants fraudulently concealed 
information he needed to sue. In Illinois the statute of limitations may be tolled on the 
basis of fraudulent concealment if a plaintiff relies on statements by the defendant that 
“are calculated to lull or induce a claimant into delaying filing of his claim or to prevent 
a claimant from discovering his claim.” Wisniewski v. Diocese of Belleville, 943 N.E.2d 43, 
73 (Ill. App. Ct. 2011) (quotation marks omitted). But in waiting until 2015 to sue, Tuduj 
did not rely on assurances that the drugs were harmless. Based on his sworn testimony 
in 2009, he did not think that the drugs were harmless but in fact believed that they 
caused his breakdown. See Gredell v. Wyeth Labs., Inc., 803 N.E.2d 541, 548–49 (Ill. App. 
Ct. 2004).   

        One final observation. This lawsuit may be an impermissible attempt to 
invalidate Tuduj’s conviction. See Heck v. Humphrey, 512 U.S. 477, 484–85 (1994) (federal 
courts do not permit collateral attacks on convictions “through the vehicle of a civil 
suit”) (quotation marks omitted). But the defendants did not raise the Heck defense, so 
we do not address it. Tuduj raises additional arguments, but none warrant further 
discussion. 

                                                                               AFFIRMED.